Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Allen Wasmuth and Meredith Phillippi Wasmuth appeal the district court’s order accepting the recommendation of the magistrate judge and setting aside the state court’s entry of default and default judgment against John Walsh, dismissing the claims against Walsh and the United States for failure to exhaust administrative remedies, and remanding the action against the remaining defendants to state court. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. Wasmuth v. Das, No. 1:11-cv-01013-JAB-JLW, 2013 WL 4519020 (M.D.N.C. Aug. 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.